DETAILED ACTION

Response to Amendment

This communication is in response to Amendment filed on February 10, 2022. Claims 1 and 8 have been amended. Claims 2 and 11 have been canceled. No claim has been added and claim 16-20 have been allowed. Therefore, claims 1, 3-10 and 12-15 are pending for further examination.
Response to Arguments

Applicant’s arguments, see pages 1-30, filed February 10, 2022, with respect to the rejection(s) of claim(s) 1-2, 8, and 11 under nonstatutory double patenting have been fully considered and are not persuasive.  Therefore, double patenting rejection is maintained, because claim 2 of the prior issued patent is similar to claim 2 added to claim 1 of instant application.  Thefore, applicant needs to file a terminal disclaimer accordingly.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 1, 3-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent number 10803909.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17016544
Patent 10803909
     1. A memory sub-system, comprising:
     a power management component comprising a plurality of regulators configured to output respective operating voltages for the memory sub-system, wherein the power management component comprises a power management integrated circuit (PMIC);

     monitor voltage levels of the plurality of regulators;
     determine that the monitored voltage levels of a set of the plurality of regulators
have not reached respective threshold voltage levels; and
     prevent, in order to prevent an event of the memory sub-system associated with the
event signal from occurring, the plurality of regulators from outputting increased voltage levels
until the monitored voltage levels of the set of the plurality of regulators are determined to have reached the respective threshold voltage levels, and 
     allow the plurality of regulators to output increased voltage levels responsive to
determining that the monitored voltage levels of the set have reached the respective threshold voltage levels.

     a power management component comprising a plurality of regulators configured to output respective operating voltages for the memory sub-system, wherein the power management component comprises a power management integrated circuit (PMIC);

     monitor voltage levels of the plurality of regulators; and
     prevent an event of the memory sub-system associated with the event signal from
occurring by preventing the plurality of regulators from outputting increased voltage levels until the monitored voltage levels of a set of the plurality of regulators are determined to have reached
respective threshold voltage levels;
     wherein a portion of the plurality of regulators are located internal to the PMIC while another portion of the plurality of regulators are located external to the PMIC.
     2. (Original) The memory sub-system of claim 1, wherein the power management
component is configured to allow the event to occur responsive to a determination that the set of the monitored voltage levels of the plurality of regulators are determined to have reached the respective threshold voltage levels.

corresponding to the monitored voltage levels of the set of the plurality of regulators 

corresponding to the monitored voltage levels of the set of the plurality of regulators 

     4. (Original) The memory sub-system of claim 1, wherein the event of the memory sub-system is a restart of the memory sub-system.
     6. (Original) The memory sub-system of claim 1, wherein the power management
component comprises a control component configured to monitor the voltage levels of the plurality of regulators by comparing output voltages of the plurality of regulators to the respective threshold voltages.
     6. (Original) The memory sub-system of claim 1, wherein the power management
component comprises a control component configured to monitor the voltage levels of the
plurality of regulators by comparing output voltages of the plurality of regulators to the
respective threshold voltages.
     7. (Original) The memory sub-system of claim 1, wherein the set of the plurality of
regulators comprises all of the plurality of regulators.
     7. (Original) The memory sub-system of claim 1, wherein the set of the plurality of
regulators comprises all of the plurality of regulators.


As shown from the table above, claims 1-7 of patent number 10803909 teaches the same concept of the instant application.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187